Citation Nr: 0822009	
Decision Date: 07/03/08    Archive Date: 07/14/08	

DOCKET NO.  06-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from April 1966 to 
April 1970 and from February 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
VARO in Waco, Texas, that, in pertinent part, denied 
entitlement to the benefits sought.

The Board notes that a review of the record reveals that 
service connection is currently in effect for post-traumatic 
stress disorder, rated as 50 percent disabling; and for 
plantar fasciitis of the right heel, rated as 10 percent 
disabling.  A combined disability rating of 60 percent has 
been in effect since May 10, 2005.


FINDINGS OF FACT

1.  The veteran's low back disorder is reasonably related to 
his active service.

2.  Any current bilateral hearing loss is not related to the 
veteran's active service.

3.  Any current tinnitus is not attributable to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The veteran has a low back disorder that is reasonably 
attributable to his active service.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5102, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claim Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

The veteran was provided with a letter dated in May 2005 that 
informed him of his responsibilities for supporting his 
claims, as well as VA's responsibilities for obtaining 
information.  He was told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  

By letter dated in March 2006, he was provided with 
information with regard to disability ratings and effective 
dates.

VA also has a duty to assist a veteran in the development of 
his claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the evidence of record reveals the veteran was 
accorded a special ear disease examination by VA in August 
2007.  Further, he was accorded an examination of the spine 
by VA in October 2007.  The reports of the examinations are 
of record and have been reviewed.  The Board therefore finds 
there has been essential compliance with the mandates of the 
VCAA with regard to both notification and assistance.

Pertinent Legal Criteria.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for sensorineural hearing 
loss if the veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and the hearing loss became manifest to a 
degree of 10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease process 
for VA compensation purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least 3 of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores on the Maryland CNC tests are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

The Board notes that as a lay person, the veteran does not 
qualify to opine on matters requiring medical knowledge, such 
as whether there is a causal relationship of any sort between 
any current hearing loss and his active service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).

Low Back Disability.

With regard to the claim for service connection for a low 
back disability, the Board determines that the evidence falls 
at least in equipoise with respect to the claim.  
Accordingly, the veteran receives the benefit of the doubt in 
his favor and this claim is allowed.  The Board notes that 
the veteran's military occupational specialty was as a load 
master with the Air Force.  The nature of that position 
involves heavy lifting.

A review of the service medical records reveals he was seen 
on several occasions for treatment and evaluation of back 
concerns.  This includes the report of an outpatient visit in 
October 1966 for what was reported as mild low back strain.

In March 1967 he was seen again for pain and stiffness of the 
low back of six months' duration.  History was noted of 
multiple, minor back injuries while playing football.  He was 
given a current impression of muscle strain.

In April 1967 he was seen for complaints of soreness and 
stiffness of the low back.  It was reported he had been 
lifting heavy objects while at work.

In a report of medical history made at the time of 
examination in January 1970, notation was made of mild back 
pain after prolonged standing.  No treatment was required and 
it was stated there had been no complications and no 
sequelae. 

Additional service medical records reveal that in May 1972 he 
was seen for a complaint of back pain after involvement in a 
vehicular accident.  A lumbosacral spine X-ray study was 
interpreted as normal.  He was given an impression of 
lumbosacral strain.

In his report of medical history made at the time of 
separation examination in June 1972, he denied ever having 
had recurrent back pain.  No reference was made to back 
problems.  Clinical evaluation at that time was entirely 
normal.

The post service medical evidence includes the report of an 
April 2007 evaluation by a private physician.  The physician 
indicated that he had reviewed the veteran's service medical 
records as part of the evaluation.  The veteran attributed 
his current low back pain to his work in service that 
involved repetitive lifting of stock items.  Aggravating 
factors contributing to the back pain might have been 
lifting, bending over, twisting, pushing heavy objects, 
pulling a load, and job-related repetitive lifting with back 
strain.  The veteran stated that his job as a load master 
required him to perform heavy lifting, pushing, and pulling 
throughout his service.  The physician noted the veteran had 
been seen multiple times for complaints of low back pain 
while in service.  Findings were recorded and assessments 
included low back pain and lumbosacral joint strain.  The 
physician expressed the opinion that the veteran's chronic 
low back pain/lumbosacral strain "is the result of injuries 
sustained while serving in the United States Air Force as a 
load master."

The evidence also includes a report of a VA spinal 
examination accorded the veteran in October 2007.  The claims 
file was reviewed in its entirety.  The examiner made 
reference to the review of the service medical records 
showing "a single episode of back pain after playing sports."  
A current diagnosis was made of myofascial lumbar syndrome.  
The examiner opined that the lumbar syndrome "is less likely 
than not related to the single episode found in his service 
medical record although he did work as a load master which 
requires pushing heavy objects onto and off of planes.  This 
would predispose him to a number of episodes of back 
problems.  However, his current condition is more likely than 
not secondary to deconditioning, the natural result of the 
aging process and also to his altered gait secondary to his 
bilateral plantar fasciitis."

Essentially then, there is one somewhat unfavorable opinion 
and one favorable opinion.  The Board sees no basis for 
favoring the unfavorable one over the favorable one.  This is 
particularly so when the fact that the favorable opinion 
referred to the veteran having been seen on several occasions 
during service for complaints regarding back pain.  For some 
reason, the VA health care examiner referred to seeing only 
one occasion when the veteran was seen in service for a 
complaint of back pain.  However, the available records show 
that the veteran was indeed seen on several occasions 
throughout service for complaints of back problems, 
particularly on one occasion when specific reference was made 
to back pain resulting from heavy lifting in his job as a 
load master.  Regardless, the contrary opinions place the 
evidence at least in equipoise.  Since the evidence is in 
equipoise, as required by law, reasonable doubt is resolved 
in the veteran's favor, and the Board concludes that there is 
a causal connection between the veteran's current low back 
disability and his active service.  The claim is therefore 
allowed with regard to this issue.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Tinnitus.

With regard to bilateral hearing loss and tinnitus, the 
service medical records are without reference to complaints 
or findings indicative of the presence of either.  The post 
service medical records do not document the initial complaint 
regarding either until the veteran was accorded an audiologic 
examination by VA in July 2005.  The veteran stated that 
while in service, he worked around aircraft in a noisy 
environment.  He stated that he did wear ear protection at 
times.  Following service, he reported additional nonmilitary 
noise exposure while working for an airline in a warehouse at 
the ramp.  He indicated this was a very noisy environment 
over an eight-year period of time.  He gave a 25 to 30-year 
history of bilateral progressive hearing loss which he 
believed had its onset while on active service.  It was 
stated that "the veteran denied tinnitus."  The examiner 
referred to the service records being negative for indication 
of hearing loss.  Current audiogram study showed the presence 
of bilateral high frequency sensorineural hearing loss.  The 
examiner stated that "although the veteran feels strongly 
that he had hearing loss incurred while on active duty, this 
would be sharply rebutted by numerous audiometric tests 
recorded while on active duty, including audiometric testing 
performed at separation from service.  It should be noted 
that hearing loss occurs at the time of exposure, not years 
later.  In my opinion the veteran's current hearing loss 
would be caused by etiology other than military noise 
exposure/acoustic trauma.  Therefore, it is less likely than 
not that the veteran's current hearing loss is related to 
military service, particularly to military noise 
exposure/acoustic trauma."

The records also include the report of an April 2007 
audiologic evaluation by a private audiologist.  The 
evaluation revealed severe high frequency sensorineural 
hearing loss bilaterally.  It was indicated the veteran had 
been exposed to excessive engine noise while performing job 
duties as a load master in service.  The examiner stated that 
the service records were reviewed.  Notation was made that 
while hearing threshold levels were documented to be within 
the normal range upon separation from service, "there was a 
demonstrated significant pure tone threshold shift (10 
decibels or more) of 10-35 decibels in the majority of 
frequencies tested when compared to [the veteran's] entrance 
thresholds."  The veteran reported that following service he 
worked for private airline companies in management positions.  
He acknowledged he worked for a short time in the cargo 
department for a private airline and was required to wear 
hearing protection.  He stated that he had no noisy hobbies.  
The examiner stated that "based on excessive noise exposure 
while in the service and documented significant pure tone 
threshold shift in both ears upon separation from the 
service, I feel it is at least as likely as not that [the 
veteran] hearing loss in chronic and constant tinnitus was 
caused by or contributed to by his exposure to excessive 
noise levels while in the military."

Additional evidence includes the report of a VA audiologic 
examination accorded the veteran in August 2007.  The 
examination was conducted by the same physician whose July 
2007 examination report is referred to above.  The examiner 
noted that while the veteran denied a history of tinnitus 
previously, when questioned at the present time, he stated 
since his retirement, he had noticed a low level tinnitus 
which was present when there was no background noise present.  
Another audiogram study was done and the current diagnoses 
were bilateral high frequency sensorineural hearing loss with 
normal audiometric thresholds present for VA rating purposes 
in the right ear, and bilateral constant tinnitus.

The examiner stated in an addendum later in August 2007 that 
he had reviewed the claims folder.  He stated that review of 
the service medical records showed no significant threshold 
shifts recorded at any time while on active service, 
including at the time of separation from service.  He noted 
that the veteran's current minimal hearing loss had occurred 
subsequent to separation from service 35 years previously 
"and is most likely secondary to presbycusis.  The low level 
tinnitus now described by the veteran is also most likely 
related to presbycusis."  The physician stated that he had 
reviewed the opinion from the private audiologist, but the 
examiner noted that he found no significant threshold shifts 
and no "pattern of hearing loss" incurred while on active 
duty.  He stated the veteran's current hearing loss and 
tinnitus "would not be related to military service, 
specifically not related to military noise exposure."

Reviewing the opinions of record with regard to the etiology 
of the veteran's current hearing loss and tinnitus, the Board 
finds the most probative evidence of record to be the opinion 
of the VA physician who examined the veteran in 2005 and 
again in August 2007.  That examiner reviewed the veteran's 
documented medical history, including the service medical 
records, and found that the currently diagnosed hearing loss 
and tinnitus were not likely related to the veteran's active 
service.  The Board believes this opinion to be consistent 
with the separation examination at which time an audiometric 
study was entirely within normal limits.  That physician had 
access to the report of the private physician dated earlier 
in 2007 in which that physician expressed the opinion that 
the veteran's hearing loss and tinnitus were more likely than 
not related to the veteran's active service.  However, the VA 
physician in August 2007 pointed out that the audiometric 
findings at the time of separation examination were entirely 
within normal limits.  Also, there is a complete lack of 
continuity of symptomatology for the years following service 
discharge.  The Board notes that a significant lapse in time 
between service and any post service medical treatment may be 
considered as part of the analysis of the service connection 
claim and weighs against the claim.  Maxim v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board also notes the veteran 
himself has been inconsistent in describing his history of 
hearing loss and tinnitus, particularly with the notation of 
his denial of having tinnitus at the time of the 2005 
examination.  Accordingly, based on a longitudinal review of 
the evidence of record, the Board finds that the probative 
evidence of record is against a finding that the veteran has 
hearing loss and/or tinnitus attributable to his active 
service many years ago.


ORDER

Service connection for a chronic acquired low back disability 
is granted.  To this extent, the appeal is allowed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


